FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  October 28, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    MONTGOMERY CARL AKERS,

                Petitioner-Appellant,

    v.                                                   No. 10-1028
                                               (D.C. No. 1:10-CV-00130-ZLW)
    BLAKE R. DAVIS, Warden,                               (D. Colo.)

                Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before TYMKOVICH, Circuit Judge, PORFILIO, Senior Circuit Judge, and
GORSUCH, Circuit Judge.



         Montgomery Carl Akers, a federal prisoner proceeding pro se, is subject to

filing restrictions in the United States District Court for the District of Colorado

that prohibit him from filing any civil actions pro se unless he first obtains leave

of the court. See Akers v. Sandoval, No. 95-1306, 1996 WL 635309, at *2

(10th Cir. Nov. 4, 1996) (unpublished) (upholding filing restrictions). Because of


*
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
those restrictions, he submitted to the district court a motion for leave to file a

civil action pro se along with an Application for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241 and a motion to proceed in forma pauperis (ifp). In

his habeas application he claimed that the respondent, Blake R. Davis, who is the

warden of the penitentiary where Mr. Akers is confined, violated his First

Amendment right “to send and receive mail” through “a policy and procedure of

holding applicant’s incoming and outgoing social mail in retaliation to and for

applicant’s civil filing(s) in various courts.” R. at 10. He also alleged that the

interference with his mail violated his right of access to the courts, which he cast

as a Fifth Amendment due process claim. He asked for “injunctive relief against

a rogue and clandestine policy of holding mail in retaliation by [respondent] for

applicant’s civil filing(s).” Id. at 12.

      The district court reviewed Mr. Akers’s filings and concluded that he was

challenging the conditions of his confinement and not the legality of his custody.

As such, the court construed his claims as civil rights claims and deemed his use

of a habeas application improper. The court also noted that it had previously

warned Mr. Akers against using a habeas application to advance

conditions-of-confinement claims in order to avoid paying the filing fee,

apparently because, as the court later specified, he is subject to the three-strike

filing-fee strictures of 28 U.S.C. § 1915(g), a provision of the Prison Litigation

Reform Act (PLRA) that applies to civil actions but not to habeas applications,

                                           -2-
see Jennings v. Natrona Cnty. Det. Ctr. Med. Facility, 175 F.3d 775, 779, 780

(10th Cir. 1999). 1 Accordingly, the court denied his motion to proceed pro se,

dismissed the action in accordance with its own filing restrictions, and denied as

moot his motion to proceed ifp.

      Mr. Akers then filed this appeal and sought leave from the district court to

proceed ifp on appeal in a habeas matter. The court denied the motion, relying on

its categorization of his habeas application as a civil rights action, noting he had

three strikes under § 1915(g), and observing that he had not alleged he was

“under imminent danger of serious physical injury relevant to his claims,”

28 U.S.C. § 1915(g), which might except him from PLRA’s prepayment

requirement.

      This court ordered Mr. Akers to show cause why the appeal should not be

dismissed for failure to prepay the entire filing fee or why PLRA does not apply

to this appeal. Mr. Akers has filed a response, and the matter is now before us.




1
      In full, § 1915(g) provides:

             In no event shall a prisoner bring a civil action or appeal a
      judgment in a civil action or proceeding under this section if the
      prisoner has, on 3 or more prior occasions, while incarcerated or
      detained in any facility, brought an action or appeal in a court of the
      United States that was dismissed on the grounds that it is frivolous,
      malicious, or fails to state a claim upon which relief may be granted,
      unless the prisoner is under imminent danger of serious physical
      injury.

                                         -3-
He also has filed a motion with this court to proceed ifp on appeal and a merits

brief.

         Affording a liberal construction to Mr. Akers’s pro se filings, see Yang v.

Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008), we conclude that he has not

satisfied the show-cause order and that this appeal is frivolous. First, he has not

contested that he has accumulated at least three strikes, nor has he argued that

§ 1915(g)’s “imminent danger” exception applies. Second, in both his response to

the show-cause order and his merits brief, he argues that the district court erred in

determining that a conditions-of-confinement claim cannot be brought in a habeas

proceeding. In support, he relies on the following language in Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973): “This is not to say that habeas corpus may

not also be available to challenge such prison conditions.” In so quoting,

Mr. Akers has overlooked the qualification that immediately follows: “When a

prisoner is put under additional and unconstitutional restraints during his lawful

custody, it is arguable that habeas corpus will lie to remove the restraints making

the custody illegal.” Id. To the extent Preiser left open the possibility for the

assertion of a conditions-of-confinement claim in a habeas application where

additional and unconstitutional restraints are at issue, Mr. Akers has made no

such allegations.




                                           -4-
      Moreover, this court has drawn a distinction between habeas proceedings

and actions challenging prison conditions that governs here. In McIntosh v.

United States Parole Commission, we observed that

      although a § 2241 attack on the execution of a sentence may
      challenge some matters that occur at prison, such as deprivation of
      good-time credits and other prison disciplinary matters, this does not
      make § 2241 actions like “condition of confinement” lawsuits, which
      are brought under civil rights laws. A habeas corpus proceeding
      attacks the fact or duration of a prisoner’s confinement and seeks the
      remedy of immediate release or a shortened period of confinement.
      In contrast, a civil rights action attacks the conditions of the
      prisoner’s confinement and requests monetary compensation for such
      conditions.

115 F.3d 809, 811-12 (10th Cir. 1997) (citation, internal quotation marks, and

alteration omitted). 2 We further noted that “the essential nature of all § 2241

actions is a challenge to federal custody.” Id. at 812.

      It is clear from the discussion in McIntosh that a § 2241 habeas proceeding

is not a permissible means for Mr. Akers to challenge defendant’s handling of his

mail. His claims do not attack the fact or duration of his confinement or present

any other challenge to his federal custody. Nor do they seek his immediate

release or a shortened period of confinement. And contrary to his argument, the


2
       Although the quoted language suggests that a conditions-of-confinement
claim seeks only monetary damages, it is clear that injunctive relief, such as
Mr. Akers sought here, is also available. See Simmat v. U.S. Bureau of Prisons,
413 F.3d 1225, 1231-32, 1236 (10th Cir. 2005) (stating that 28 U.S.C. § 1331 is a
sufficient statutory basis for equity jurisdiction over federal prisoner’s
constitutional claims seeking injunctive relief against federal actors concerning
conditions of confinement).

                                         -5-
bare fact that the alleged interference with his mail occurred during his

confinement does not turn his claims into an attack on the execution of his

sentence; such a proposition completely swallows the distinction between the two

types of claims.

      Mr. Akers further relies on our unpublished decision in Davis v. Wiley,

260 F. App’x 66 (10th Cir. 2008), but it does not apply here. In Davis, this court

concluded that § 2241 was not an appropriate means of challenging a court’s

restitution order because the prisoner had an available remedy under 28 U.S.C.

§ 2255. Id. at 68. We also denied on the merits the prisoner’s § 2241 challenge

to the Bureau of Prison’s use of its Inmate Financial Responsibility Program to

execute the restitution order. Id. at 68-69. Thus, we see nothing in Davis that

might persuade us that Mr. Akers’s claim regarding interference with his mail is

cognizable under § 2241.

      Mr. Akers also points to two extra-circuit cases, Brown v. Plaut, 131 F.3d

163 (D.C. Cir. 1997), and In re Deutsch, No. 94-5310, 1995 WL 66633 (D.C. Cir.

Feb. 14, 1995) (unpublished), claiming the court in those cases permitted

conditions-of-confinement claims to be brought in a habeas proceeding. In light

of the contrary position this circuit expressed in McIntosh, we need not address

those cases.

      For the foregoing reasons, we conclude that Mr. Akers has not shown cause

why this appeal should not be dismissed for failure to prepay the entire appellate

                                         -6-
filing fee or why PLRA’s provisions do not apply to this proceeding. We further

conclude that his appeal is frivolous because “the result is obvious” and

Mr. Akers’s argument of error is “wholly without merit.” Braley v. Campbell,

832 F.2d 1504, 1510 (10th Cir. 1987) (quotation omitted). As noted, Mr. Akers

advanced the same argument in his merits brief as he did in his response to the

show-cause order, and his sole request for relief from this court was that we

reverse and remand to the district court with instructions to allow him to proceed

under § 2241. 3 It is obvious from the foregoing discussion that Mr. Akers’s

claims regarding the handling of his mail may not be brought in a habeas corpus

proceeding, and his arguments to the contrary are wholly without merit. We

therefore deny his ifp application, DISMISS this appeal as frivolous pursuant to

28 U.S.C. § 1915(e)(2)(B)(i), and assess a strike under 28 U.S.C. § 1915(g).


                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Senior Circuit Judge




3
      Mr. Akers also argued in his merits brief that he has a liberty interest in
receiving his mail and therefore was entitled to, but did not receive, due process
before being deprived of that interest. He did not advance this claim in his
complaint, but even if he had, the claim does not challenge his custody and
therefore is not cognizable in a habeas proceeding.

                                         -7-